Citation Nr: 0825884	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-37 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for death benefits 
administered by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces.  The appellant 
seeks VA benefits as the decedent's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In the statement of the case issued to the appellant in 
November 2006, the RO indicated that the claim was denied on 
the basis that new and material evidence had not been 
presented to reopen the claim, which had previously been 
denied.  The record shows that in June 1967, the RO had 
denied a claim for VA burial benefits (on the basis that the 
appellant's deceased husband did not have recognized 
guerrilla service), and there is no indication in the record 
that the appellant appealed that decision by the RO.  In any 
event, the Board is unable to find documentation that the 
appellant was ever notified of her appellate rights.  Given 
this apparent due process deficiency, the prior decision by 
the RO cannot be considered final, and the Board will proceed 
to consider the present claim - which involves more than just 
burial benefits - on the merits without regard to whether new 
and material evidence has been presented to reopen the claim.  


FINDING OF FACT

The appellant's husband did not have the requisite service to 
qualify the appellant for VA death benefits.  




CONCLUSION OF LAW

The service requirements to convey to the appellant 
eligibility for VA death benefits are not met.  38 U.S.C.A. 
§§ 101(2), 101(24), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2006 and November 2006.  The appellant 
was advised what was required to prevail on her underlying 
claim for death benefits; what specifically VA had done and 
would do to assist in the underlying claim; and what 
information and evidence the appellant was expected to 
furnish.  

The June 2006 notice also advised the appellant that basic 
eligibility to nonservice-connected disability or death 
pension may be shown to exist if a veteran served in a 
regular component of the active military service of the 
United States Armed Forces for a period of 90 days or more, 
one day of which must have been during wartime, and that 
service with the Commonwealth Army (USAFFE), including the 
recognized guerrillas and the new Philippine Scouts, did not 
meet this requirement.  The November 2006 notice advised the 
appellant about the types of evidence needed, and of what 
information and evidence she was expected to furnish, to show 
valid service for her deceased husband, that is, verification 
of military service by a U.S. service department, in order 
for the appellant to qualify for VA death benefits.  The 
notice also informed the appellant as to what specifically VA 
had done to assist in establishing valid service, namely, 
seeking service verification from the service department via 
the National Personnel Records Center.  

As for content of the VCAA notices the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that notice of the effective date of the 
disability and degree of disability assignable was not 
timely, as the claim is denied, no effective date or 
disability rating can be assigned as a matter of law, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).   

To the extent that the VCAA notice of November 2006 came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statements of the case, 
dated in January 2007 and April 2007.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has sought 
certification of service of the appellant's deceased husband 
from the National Personnel Records Center.  The appellant 
has furnished a copy of an Affidavit for Philippine Army 
Personnel (Form 23), dated in May 1947, relevant to his dates 
of service with the Philippine Army and prisoner-of-war 
status; affidavits received in connection with the current 
claim, attesting to the service of the appellant's husband 
and his prisoner-of-war status; letters from the Philippine 
National Red Cross, recognizing the appellant's husband as a 
former prisoner-of-war; a death certificate of the 
appellant's husband, showing the date of death in October 
1966; and a medical certificate, indicating the findings and 
diagnosis contained in hospital records from July 1964 to 
October 1966.  

The appellant has not identified any additionally available 
evidence for the RO to obtain on her behalf in consideration 
of her appeal.  See Canlas v. Nicholson, 21 Vet. App. 312 
(2007) (in regard to certifying Philippine service, the duty 
to assist requires VA to "obtain records relevant to the 
adjudication for a claim" where the qualifying service is in 
doubt and "the claimant adequately identifies such records 
to the Secretary).

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, but further development in this 
respect is not required under 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion would not be dispositive of 
the issue presented in this case pertaining to recognition of 
the appellant's deceased husband as a veteran.    

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA death benefits based on the military 
service of her deceased husband.  In her May 2006 
application, she specified dependency and indemnity 
compensation and death pension.  To establish basic 
eligibility for VA death benefits, the claimant must be the 
surviving spouse of a veteran who had active military, naval, 
or air service.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 
3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA 
nonservice-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  

Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c) to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  The pertinent regulation 
requires that service in the Philippine Commonwealth Army in 
order to establish status as a veteran be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), and 38 
C.F.R. § 3.203(c) (requiring service department verification 
of service where documentation is not available).

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  

In this case, the military service of the appellant's 
deceased husband for purposes of VA death benefits has not 
been verified.  It appears that the appellant's claim is made 
on the basis that her husband was a member of the Philippine 
Army, inducted into the Armed Forces of the United States, 
and/or that her husband was a former prisoner-of-war having 
been imprisoned by an enemy of the United States.  She 
asserts that her husband's death was the result of a disease 
he incurred during his captivity.  In support of her claim, 
the appellant submitted an Affidavit for Philippine Army 
Personnel (Form 23), dated in May 1947, regarding his service 
with the Philippine Army during World War II and his 
captivity from November 1942 to January 1943; letters from 
the Philippine National Red Cross, which recognize the 
appellant's husband as a former prisoner-of-war; and 
affidavits from fellow Philippine Army soldiers, who attest 
to the service of the appellant's husband and his prisoner-
of-war status.  

In October 1967, the Department of the Army responded to a 
request of the RO for service verification, stating that the 
appellant's deceased husband had no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
The claims file contains no documentation issued by a United 
States service department that would show otherwise.  And as 
noted by the appellant in a letter received in December 2006, 
her husband had not used a different name or alias during his 
military service; therefore, there is no basis upon which to 
make another search to verify his military service and 
determine if he had valid service for VA death benefit 
purposes.  

As for the military certification provided in the document 
issued by the Philippine Army dated in May 1947, which was 
supplied by the appellant, in addition to the Philippine 
National Red Cross letters and affidavits of fellow 
Philippine Army soldiers, as the documents are not issued by 
the United States Armed Forces, they are not binding on VA 
and do not create a reasonable basis for disputing the 
finding of the U.S. military service department.  In that 
regard, the Board has considered the appellant's argument 
that the Philippine Army was in a "better position" to 
verify whether or not her husband was a member of the 
Commonwealth Army of the Philippine, including the recognized 
guerrillas, in the service of the United States Armed Forces.    





Without evidence of qualifying service to establish the 
appellant's deceased husband's status as a veteran, the 
appellant is not eligible for VA death benefits.  


ORDER

As the appellant is not eligible for VA death benefits, the 
appeal is denied.     



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


